                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         PHYLLIS SPARKS-MAGDALUYO, et al.,
                                  10                                                        Case No. 16-cv-04223-RS
                                                        Plaintiffs,
                                  11
                                                 v.                                         ORDER OF DISMISSAL
                                  12
Northern District of California
 United States District Court




                                         NEW PENN FINANCIAL, LLC,
                                  13
                                                        Defendant.
                                  14

                                  15

                                  16          The sole remaining plaintiff, Melecio Magdaluyo, has failed to respond the order to show

                                  17   cause entered October 24, 2018 and the deadline for doing so has elapsed. Accordingly, this

                                  18   action is hereby dismissed without prejudice for failure to prosecute.

                                  19   IT IS SO ORDERED.

                                  20

                                  21   Dated: November 26, 2018

                                  22                                                   ______________________________________
                                                                                       RICHARD SEEBORG
                                  23                                                   United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
